Case 1:19-cv-00278-RBJ-MEH Document 65 Filed 08/13/19 USDC Colorado Page 1 of 17




                                UNITED STATES DISTRICT COURT
                                IN THE DISTRICT OF COLORADO

    UNILOC 2017 LLC,
                                                             Case No. 1:19-cv-00278-RBJ
                   Plaintiff,                                Judge R. Brooke Jackson

           v.                                                    DEFENDANT’S MOTION TO
                                                                STAY PENDING DECISIONS ON
    SLING TV L.L.C.                                             PETITIONS FOR INTER PARTES
                                                                         REVIEW
                   Defendant.

   I.    MOTION TO STAY

         Defendant Sling TV L.L.C. (“Sling”) hereby moves to stay this action pending decisions by

   the Patent Trial and Appeal Board (“PTAB”) on Sling’s petitions for inter partes review (“IPR”)

   challenging the validity of all asserted claims. Sling respectfully requests a reasonable stay of

   approximately six months until the PTAB decisions on institution have been made (at which point,

   if the PTAB institutes, Sling may request a further stay).

         Defendant and Plaintiff have met and conferred pursuant to D.C.COLO.LCivR 7.1(a) and

   the Plaintiff opposes this motion.

   II.   INTRODUCTION

         IPR proceedings are designed to be an efficient and cost-effective alternative to district court

   litigation. Sling has filed a comprehensive set of petitions for IPR that collectively challenge the

   validity of every claim asserted by Plaintiff Uniloc 2017 LLC (“Uniloc”). The Court should stay

   this case pending institution decisions on Sling’s petitions for IPR. Continuing to litigate this

   action in parallel with the PTAB proceedings would be an inefficient use of the Court’s and the

   parties’ resources. Indeed, each factor that courts in this district consider in deciding whether to

   stay a case weighs in favor of granting Sling’s motion to stay.


                                                     1
Case 1:19-cv-00278-RBJ-MEH Document 65 Filed 08/13/19 USDC Colorado Page 2 of 17




         First, staying this case to allow the PTAB to consider the validity of the asserted claims will

   simplify—and potentially eliminate—issues of validity and infringement of the asserted patents.

   The IPR proceedings have the potential to be case-dispositive. If the PTAB concludes that the

   asserted claims are invalid, then this action becomes moot. Even if the PTAB does not find all

   claims invalid, or determines not to institute trial on Sling’s petitions, granting a stay will likely

   simplify issues—such as claim construction—for this Court. Second, this case is in its early stages

   and, as such, is well-suited for a stay. Third, staying this case would neither prejudice Uniloc nor

   present a tactical advantage to Sling. Sling promptly availed itself of the IPR procedure as a cost-

   effective and efficient alternative to the district court litigation—just as Congress intended. Any

   delay resulting from the stay would not unduly prejudice Uniloc, which is a non-practicing entity

   that does not compete directly with Sling. Uniloc should not be heard to complain, because it

   already sought and received a stay for one of the four patents in this case so that parallel

   proceedings that could impact this case could run their course. Sling seeks a stay of the remaining

   three patents in suit for many of the same reasons. Finally, a stay will reduce the burden of

   litigation on the parties and the Court. It would be inefficient to proceed with discovery, invalidity

   contentions, and claim construction when much of that work may be unnecessary or need to be

   revisited in view of the PTAB proceedings. Staying the case now, as opposed to after the PTAB

   issues its institution decisions, will minimize the costs to the parties and the burden on the Court.

         Considering the totality of the circumstances, the Court should grant Sling’s motion to stay.

   III. FACTUAL BACKGROUND

         On January 31, 2019, Uniloc filed a complaint alleging infringement of U.S. Patent Nos.

   6,519,005 (“the ’005 Patent”), 6,895,118 (“the ’118 Patent”), 9,721,273 (“the ’273 Patent”), and



                                                     2
Case 1:19-cv-00278-RBJ-MEH Document 65 Filed 08/13/19 USDC Colorado Page 3 of 17




   8,407,609 (“the ’609 Patent”). See Dkt. 1. Sling promptly moved to dismiss Uniloc’s claims

   related to the ’118, ’273, and ’609 Patents on the ground that those patents claim ineligible subject

   matter. See Dkt. 29. In response, Uniloc filed an amended complaint on April 10, 2019. See Dkt.

   37. Sling again moved to dismiss Uniloc’s claims related to the ’118, ’273, and ’609 Patents. See

   Dkt. 40. Notably, in the time since Uniloc filed its complaint, a court in the Central District of

   California held that Claim 1 of the ’005 Patent (the only claim alleged to be infringed in the

   amended complaint) is invalid because it claims ineligible subject matter. See Uniloc 2017 LLC

   v. Hulu, LLC, No. 8:18-cv-02058-GW-DFM, Dkt. 59 at 13-14 (C.D. Cal. May 14, 2019). Uniloc

   then requested and received a stay in this case with respect to the ’005 Patent.

         Uniloc served its preliminary infringement contentions on June 16, 2019.1 Within two

   months of receiving Uniloc’s identification of asserted claims, Sling filed IPR petitions

   collectively challenging the validity of all asserted claims. See Exs. A-C. Sling also filed a petition

   for IPR challenging claims of the ’005 Patent, which Uniloc is no longer asserting and has been

   stayed at Uniloc’s request.2 See Ex. D. Sling expects that the PTAB will issue institution decisions

   on all of Sling’s petitions no later than February 2020, as shown in the table below:

                                       Patent                                     Institution Decision
             IPR                                               Filing Date
                                (Challenged Claims)                                     Expected3
                                    ’005 Patent
       IPR2019-01270                                         June 25, 2019          January 11, 2020
                              (Claims 1-16 and 39-42)


   1
    Uniloc’s preliminary infringement contentions do not accuse Sling of infringing any claim of
   the ’005 Patent.
   2
    In addition to Sling’s petition, at least one other petition for IPR has been filed against the ’005
   Patent. See Unified Patents Inc. v. Uniloc 2017 LLC, IPR2019-01126, Paper No. 1 (P.T.A.B.
   May 28, 2019).
   3
    The USPTO must issue an institution decision within six months after the date the PTO
   accorded a filing date to the petition. See 35 U.S.C. §§ 313-14.


                                                     3
Case 1:19-cv-00278-RBJ-MEH Document 65 Filed 08/13/19 USDC Colorado Page 4 of 17




                                      Patent                                    Institution Decision
              IPR                                            Filing Date
                               (Challenged Claims)                                    Expected3
                                   ’273 Patent
         IPR2019-01363                                      July 19, 2019        January 26, 2020
                                  (Claims 1-3)
                                   ’609 Patent
         IPR2019-01367                                      July 22, 2019        February 6, 2020
                                  (Claims 1-3)
                                   ’118 Patent
         IPR2019-01391                                    August 12, 2019         February 2020
                                 (Claims 1-6, 9)

          This case is in its early stages. Sling’s motion to dismiss is pending before the Court and

   oral argument on the motion to dismiss has not yet been reset. See Dkt. 63. The parties have only

   just begun written discovery. Uniloc has served a single set of requests for production, which

   Sling responded to on June 21, 2019. Neither party has scheduled or taken depositions of any fact

   or expert witnesses. Sling’s invalidity contentions are not due until September 2, 2019. See Dkt.

   51 at 9. However, in six months (by the time the PTAB will have issued all of the institution

   decisions), the parties will have completed claim-construction briefing (see Dkt. 51 at 10) and the

   Court’s Markman hearing will be only weeks away. See Dkt. 49 at 2. Trial is set for January 19,

   2021, more than one and a half years away. See Dkt. 49 at 1.

   IV.    LEGAL STANDARDS

          District Courts have the power to control their own dockets, which includes the ability to

   exercise broad discretion on whether to stay proceedings before them. See Clinton v. Jones, 520

   U.S. 681, 706 (1997). There is a “liberal policy in favor of granting motions to stay proceedings

   pending the outcome of” IPR proceedings, which were designed to be “a timely, cost-effective

   alternative to litigation.” Wonderland Nursery Goods Co. v. Baby Trend, Inc., No. EDCV 14-

   01153-VAP, 2015 WL 1809309, at *1, *3 (C.D. Cal. Apr. 20, 2015). In determining whether to

   stay a case pending parallel USPTO proceedings, courts in this district consider a number of factors

   and the totality of the circumstances. See Gemalto S.A. v. CPI Card Group Inc., No. 15-cv-02776-


                                                    4
Case 1:19-cv-00278-RBJ-MEH Document 65 Filed 08/13/19 USDC Colorado Page 5 of 17




   RM-MJW, Dkt. 100 at 2 (D. Colo. July 11, 2016). In particular, courts consider: “(1) whether a

   stay will simplify the issues in question and streamline the trial; (2) whether discovery is complete

   and whether a trial date has been set; (3) whether a stay would unduly prejudice the nonmoving

   party or present a clear tactical advantage for the moving party; and (4) whether a stay will reduce

   the burden of litigation on the parties and on the court.” Id.

         “A stay is particularly justified where the outcome of a PTO proceeding is likely to assist

   the court in determining patent validity or eliminate the need to try infringement issues.”

   Evolutionary Intelligence, LLC v. Millennial Media, Inc., No. 5:13-cv-04206-EJD, 2014 WL

   2738501, at *2 (N.D. Cal. June 11, 2014). Courts often stay cases pending IPR pre-institution,

   including courts in this district. See Gemalto, No. 15-cv-02776-RM-MJW, Dkt. 100 at 2-4 (staying

   case pre-institution to allow PTAB to consider defendant’s petition). See also Uniloc USA Inc. v.

   LG Elecs. U.S.A. Inc., No. 18-cv-06737-JST, 2019 WL 1905161 (N.D. Cal. Apr. 29, 2019).

   V.    ARGUMENT

         Staying this case pending decisions on Sling’s petitions for IPR is the most efficient course

   of action for both the Court and the parties. Importantly, all four factors that courts consider in

   determining whether to grant a stay pending IPR weigh heavily in favor of a stay.

         A.    A stay will simplify issues and streamline the trial.

         The first factor—whether a stay will simplify the issues in question and streamline the trial—

   weighs in favor of a stay. The IPR proceedings not only have the potential to be case-dispositive,

   they will simplify the Court’s claim construction analysis and eliminate the risks of multiple trials

   and inconsistent results between this Court and the PTAB. Staying this case will also simplify the

   Court’s invalidity analysis and reduce the complexity of discovery.



                                                     5
Case 1:19-cv-00278-RBJ-MEH Document 65 Filed 08/13/19 USDC Colorado Page 6 of 17




            i.   A stay will help avoid the need for two separate trials.

          Granting a stay would help maintain a consistent schedule for all potential patents in suit

   and avoid the need for more than one trial. One of the four asserted patents, the ’005 Patent, has

   already been stayed pending an appeal to the Federal Circuit on the issue of patent eligibility. If

   Sling’s motion is not granted, this case will proceed as to only three of the asserted patents. If

   Uniloc wins its appeal related to the ’005 Patent, then it is likely that two trials would be required

   under the current schedule. That would be inefficient for the parties and the Court. See Am. GNC

   Corp. v. LG Elecs. Inc., No. 17-cv-01090-BAS-BLM, 2018 WL 1250876, at *4 (S.D. Cal. Mar.

   12, 2018) (“The rationale for a full stay is simple. ‘Moving forward only a subset of the [patents-

   in-suit] would create significant inefficiencies,’ including the possibility of ‘multiple trials on

   multiple timelines with duplicative discovery, claim construction, and dispositive motions,

   burdening both the parties and the Court.’”) (internal citations omitted). Granting a stay would

   allow Sling to proceed against all four patents in suit before the PTAB and allow time in parallel

   for the appeal of the ’005 Patent. See id. (“Without a full stay, the proceedings risk devolving into

   what would be effectively two different cases in the guise of one—different claim construction

   hearings, different discovery timelines, and, under the worst case scenario, different trials.”). After

   the parallel proceedings are resolved, any remaining patents and issues can be tried in a single trial.

           ii.   The IPR proceedings will likely eliminate issues for trial.

         Sling’s IPR petitions may ultimately dispose of Uniloc’s entire case. Uniloc’s only cause of

   action is patent infringement and Sling has challenged the validity of every asserted claim.

   Accordingly, this suit will be dismissed if the PTAB finds all the asserted claims invalid. See

   Fresenius USA, Inc. v. Baxter Int’l Inc., 721 F.3d 1330, 1340 (Fed. Cir. 2013) (“[W]hen a claim



                                                     6
Case 1:19-cv-00278-RBJ-MEH Document 65 Filed 08/13/19 USDC Colorado Page 7 of 17




   is cancelled, the patentee loses any cause of action based on that claim, and any pending litigation

   in which the claims are asserted becomes moot.”). Even if the PTAB finds only some of the

   asserted claims invalid, the issues will be simplified because the Court will not need to try issues

   of validity or infringement with respect to the invalidated claims. Courts have granted a stay pre-

   institution in analogous circumstances. See, e.g., Wonderland Nursery, 2015 WL 1809309, at *3,

   *5 (granting a motion for stay pre-institution and noting that “because Defendants have petitioned

   for review of all claims asserted in this action, the outcome of the IPR has the potential to be case-

   dispositive”). If Sling does not prevail in any given IPR, this Court’s invalidity analysis will still

   be simplified, because Sling may be estopped from making certain invalidity arguments on the

   instituted claims to the extent those arguments were made to the PTAB. See 35 U.S.C. § 315(e)(2).

          iii.   The IPR proceedings will simplify claim construction and reduce the risk of
                 inconsistent results.

          Regardless of whether the PTAB institutes trial on Sling’s petitions, the IPR proceedings

   may simplify issues for claim construction. It is well established that “statements made by a patent

   owner during an IPR proceeding, whether before or after an institution decision, can be

   considered for claim construction and relied upon to support a finding of prosecution disclaimer.”

   Aylus Networks, Inc. v. Apple Inc., 856 F.3d 1353, 1362 (Fed. Cir. 2017) (emphasis added).

   Uniloc’s statements in the IPRs will “put the public on notice of how the patent owner views its

   patent[s]” and the prior art and will bind Uniloc in this action. F5 Networks, Inc. v. Radware, Inc.,

   No. 17-CV-03166-VC, 2018 WL 6039873, at *1 (N.D. Cal. Nov. 19, 2018). A pre-institution stay

   is appropriate here, because the parties’ arguments and the institution decisions will “add to the

   intrinsic record.” Grobler v. Apple Inc., No. 12-cv-01534-JST, Dkt. 67 (N.D. Cal. June 6, 2013).

          Importantly, the PTAB now applies the same claim construction standard in IPR


                                                     7
Case 1:19-cv-00278-RBJ-MEH Document 65 Filed 08/13/19 USDC Colorado Page 8 of 17




   proceedings as this Court. See 37 C.F.R. § 42.100 (claims “shall be construed using the same

   claim construction standard that would be used to construe the claim in a civil action”). If the

   PTAB construes terms of the asserted claims for purposes of the institution decision, as it is likely

   to do, those constructions and the Board’s reasoning will simplify the claim-construction analysis

   for this Court.4 The further development of the intrinsic record and the possibility that the PTAB

   will construe terms are particularly relevant here given the Court’s schedule for claim construction.

   See Dkt. 51 at 9-10. Under the Court’s Scheduling Order, the parties will complete briefing on

   claim-construction issues before the Board issues institution decisions. See id. at 10 (setting claim

   construction briefing schedule that ends on January 6, 2020). The Court’s claim construction

   hearing is set for a few weeks later, on February 13, 2020. Proceeding with claim construction

   briefing while the intrinsic record of the asserted patents is still developing and with the possibility

   that the Board may construe certain claims would not be efficient for the parties or the Court.

             For instance, pre-institution proceedings in the IPRs may inform the parties’ decisions on

   claim terms to propose for construction in this action and, even if institution is denied, the Board’s

   analysis is likely to influence the parties’ proposed constructions. Absent a stay, the parties will

   have to elect terms and propose constructions without the benefit of the Board’s analysis. And, if

   the IPR proceedings are instituted, it would be an inefficient use of the Court’s resources to hold

   a technology tutorial and Markman hearing and prepare a claim construction order when the

   Court’s analysis may benefit from the Board’s “expert opinion on the claims at issue.” IXI Mobile

   (R & D) Ltd. v. Samsung Elecs. Co. Ltd., No. 15-cv-03752-HSG, 2015 WL 7015415, at *3 (N.D.

   Cal. Nov. 12, 2015). Proceeding with claim construction in parallel with the IPR proceedings also


   4
       Sling, for instance, has proposed claim constructions for twenty terms of the challenged claims.


                                                      8
Case 1:19-cv-00278-RBJ-MEH Document 65 Filed 08/13/19 USDC Colorado Page 9 of 17




   poses the risk of inconsistent results and increases the likelihood that the Court may have to revisit

   certain issues. See Wonderland Nursery, 2015 WL 1809309, at *5 (“[T]he record created during

   any IPR proceedings may affect the claim construction analysis and may require new briefing.”).

          Accordingly, the most prudent approach is to stay this action pending decisions on Sling’s

   petitions for IPR. Consistent with this Court’s guidance in other cases, Sling promptly sought a

   stay to minimize the burden on the parties and the Court given the simplification of claim

   construction issues likely to result from the IPRs. See Realtime Adaptive Streaming v. Sling TV

   L.L.C., No. 1-17-cv-02097, Dkt. 162 (D. Co. Feb. 26, 2019) (granting stay and suggesting that the

   parties seek a stay “before putting courts to the work involved in a Markman hearing and order”).

          iv.    A stay will simplify issues for discovery.

         Granting a stay at this stage in the litigation will also reduce the complexity of discovery,

   even if the PTAB does not find all the challenged claims invalid. Granting a stay now would

   eliminate the need for post-IPR fact and expert discovery regarding the prior art that the PTAB

   examines during the IPRs.       Because discovery has just begun, the savings resulting from

   simplification would be substantial. If the case is stayed, the parties will be able to limit post-IPR

   written discovery requests to just those issues remaining in the case after the IPRs. Similarly,

   depositions can be limited to a smaller pool of witnesses, eliminating the need to depose

   individuals whose testimony relates to invalidated claims. Expert discovery would be similarly

   streamlined, as only the issues remaining in the case would need to be addressed.

         For the foregoing reasons, a stay will simplify issues and streamline trial in this case.

   Accordingly, the first factor weighs in favor of granting Sling’s motion to stay.




                                                     9
Case 1:19-cv-00278-RBJ-MEH Document 65 Filed 08/13/19 USDC Colorado Page 10 of 17




         B.    The stage of litigation weighs heavily in favor of staying the case.

         The second factor—whether discovery is complete and whether a trial date has been set—

   weighs in favor of a stay. Sling seeks only a stay pending the PTAB institution decisions and will

   seek a further stay if the petitions are instituted. Although the Court has set a January 19, 2021

   trial date, this case is in its early stages. The parties have just begun written discovery. Uniloc

   served a single set of requests for production, which Sling responded to on June 21, 2019. Fact

   discovery does not close until July 4, 2020. See Dkt. 51 at 10. Thus, in the unlikely event that all

   petitions are denied, it would be possible to maintain the present trial schedule.

         At this time, neither party has scheduled or taken depositions of any witnesses. Sling’s

   invalidity contentions are not due until September 2, 2019. The claim construction process does

   not begin until October 2019, and the Court’s Markman hearing is not until February 13, 2020.

   Summary judgment briefing, pretrial and trial preparation are well in the future. See id. at 11.

         Where, as here, there has been little material progress in a litigation, courts in this district

   and elsewhere have found that the second factor weighs in favor of a stay. In Gemalto, for

   example, the court found that this factor weighed in favor of a pre-institution stay because, despite

   plaintiff’s arguments that the parties had engaged in “extensive discovery,” discovery was not

   complete and “in the context of the overall lawsuit” the case was “still in its early stages.”

   Gemalto, No. 15-cv-02776-RM-MJW, Dkt. 100 at 3. Similarly, in Wonderland Nursery, the court

   found this factor weighed in favor of a pre-institution stay, because “fact discovery is not yet

   complete, expert discovery has not yet begun,” a “Markman hearing has not yet taken place and




                                                    10
Case 1:19-cv-00278-RBJ-MEH Document 65 Filed 08/13/19 USDC Colorado Page 11 of 17




   no disputed claim terms have been construed[.]” Wonderland Nursery, 2015 WL 1809309 at *3.5

   For analogous reasons, the second factor heavily favors granting Sling’s motion to stay.

         C.    Staying the case would not unduly prejudice Uniloc and does not present a clear
               tactical advantage for Sling.

         The third factor also weighs in favor of a stay, because granting the stay would neither

   present a clear tactical advantage for Sling nor unduly prejudice Uniloc. Sling acted diligently

   with respect to both filing its IPR petitions and filing this motion to stay. Sling promptly filed its

   petitions within two months after Uniloc identified its asserted claims and more than six months

   before the expiration of the one-year bar for filing petitions for IPR in 35 U.S.C. § 315(b). The

   day after Sling filed the last of its petitions, Sling filed this motion to stay. There is no tactical

   advantage or gamesmanship here. Rather, Sling exercised its statutory right to request PTAB

   review of the asserted patents for the same reason contemplated by Congress in enacting IPR—as

   a cost-effective and efficient alternative to district court litigation. Because Uniloc would not be

   unduly prejudiced by a stay, this factor weighs heavily in favor of granting the stay.

         Any argument that Uniloc would be prejudiced by a stay is undermined by the fact that

   Uniloc already sought and obtained a stay as to one of the asserted patents in this case pending an

   appeal to the Federal Circuit. The reasoning behind Uniloc’s request for a stay is the same as

   Sling’s—to allow parallel proceedings to run their course before progressing further in this action.

   The fact that Uniloc will be an adversarial participant in the IPRs (an advantage that Sling does

   not have with respect to the appeal of the ’005 Patent) further undermines any claim of prejudice


   5
     Courts have found this factor weighs in favor of a stay in cases that have progressed much further
   than the present case. See, e.g., ACQIS LLC v. EMC Corp., 109 F. Supp. 3d 352, 356-57 (D. Mass.
   2015) (finding this factor favored a stay where “substantial” document and written discovery had
   occurred, a Markman hearing had occurred, and the court had issued a claim construction order).


                                                    11
Case 1:19-cv-00278-RBJ-MEH Document 65 Filed 08/13/19 USDC Colorado Page 12 of 17




   by Uniloc. Accordingly, Uniloc should not be heard to complain that it would be prejudiced by a

   stay as to the remaining asserted patents.

         Uniloc cannot show any real prejudice that would result from a stay. Importantly, delay

   alone (which, as noted above, is not a foregone conclusion) is not sufficient to establish prejudice.

   See Netlist, Inc. v. Smart Storage Sys., Inc., No. 13-CV-5889-YGR, 2015 WL 1738192, at *1 (N.D.

   Cal. Apr. 9, 2015). See also Software Rights Archive, LLC v. Facebook, Inc., No. C-12-3970-

   RMW, 2013 WL 5225522, at *5 (N.D. Cal. Sept. 17, 2013) (“Delay alone, without specific

   examples of prejudice resulting therefrom, is insufficient to establish undue prejudice[.]”). “A stay

   will, by definition, delay the adjudication in federal court of the claims relating to” the asserted

   patents. Unwired Planet, LLC v. Google Inc., No. 3:12-CV-00504-MMD-VP, 2014 WL 301002,

   at *6 (D. Nev. Jan. 27, 2014). Although the delay may inconvenience Uniloc, there is “no viable

   threat of prejudice” from a stay. Id. at *7.

         Indeed, Uniloc is a non-practicing entity that exists solely to purchase patents and assert

   them in serial litigation against companies like Sling. Uniloc does not make or sell any products

   that practice the asserted patents and Uniloc does not compete against Sling (directly or indirectly).

   See Gemalto, No. 15-cv-02776-RM-MJW, Dkt. 100 at 3 (finding that this factor weighs in favor

   of a stay and that plaintiff would not be prejudiced by a stay because “the parties are not ‘direct

   competitors’”). As such, Uniloc does not stand to lose sales or market share due to a stay.

   Moreover, Uniloc’s decision not to move for a preliminary injunction undermines any claim that

   it would be unduly prejudiced by a stay. See ACQIS, 109 F. Supp. 3d at 358 (“[Plaintiff] did not

   seek a preliminary injunction in this case, undermining its claim of undue prejudice.”). Although

   Sling denies that Uniloc is entitled to any relief, any harm to Uniloc that results from a stay could



                                                    12
Case 1:19-cv-00278-RBJ-MEH Document 65 Filed 08/13/19 USDC Colorado Page 13 of 17




   be adequately compensated with monetary damages. See, e.g., Software Rights Archive, 2013 WL

   5225522, at *6 (granting motion to stay pending IPR and recognizing that where plaintiff and

   defendant “are not competitors” and plaintiff “does not market any products or services covered

   by the claims of the patents-in-suit and does not seek a preliminary injunction” there is no risk of

   irreparable harm and plaintiff can be “fully restored” with monetary relief). Accordingly, Uniloc

   would not be unduly prejudiced by a stay and this factor weighs in favor of granting Sling’s motion.

         D.    Staying the case will reduce the burden on the parties and on the Court.

         The final factor—whether a stay will reduce the burden of litigation on the parties and on

   the Court—also weighs heavily in favor of a stay. Because issue simplification frequently results

   in a reduced burden for the parties and the Court, courts “often collapse the first and fourth factor”

   into one analysis. Fusion Specialties, Inc. v. China Network Leader, Inc., No. 12-cv-00009-CMA-

   KMT, 2012 WL 3289077, at *2 (D. Colo. Aug. 11, 2012). Here, a stay will reduce court

   congestion and could result in the elimination of Uniloc’s cause of action altogether for the reasons

   discussed above. Moreover, a stay at this stage of the case will avoid needless waste of judicial

   resources while the parties engage in IPR proceedings. There is no need for the Court to rule on

   Sling’s motion to dismiss under § 101 until the Court knows which, if any, patents or claims

   survive IPR. Additionally, if the PTAB institutes trial on Sling’s petitions, a stay will conserve

   the Court’s resources by avoiding the burden of preparing for and conducting a technology tutorial

   and claim construction hearing and drafting a claim construction order when some (and perhaps

   all) of the work may be unnecessary.

         A stay will also reduce the burden and cost to the parties. If the case is not stayed, the Court’s

   Scheduling Order requires Sling to serve invalidity contentions and claim charts and produce



                                                     13
Case 1:19-cv-00278-RBJ-MEH Document 65 Filed 08/13/19 USDC Colorado Page 14 of 17




   accompanying items of prior art on September 2, 2019. See Dkt. 51 at 9. The parties would also

   be required to exchange lists of claim terms to be construed and proposed constructions, prepare

   and file a Joint Disputed Claim Terms Chart, prepare for a technology tutorial, and file claim

   construction briefs—all before the PTAB issues its institution decisions. These tasks are onerous

   and expensive. For instance, preparing invalidity contentions will require Sling to identify all of

   the prior art it may rely on for invalidity purposes, prepare charts detailing its invalidity grounds

   based on that prior art, explain all motivations to combine the various prior art references for

   purposes of obviousness, and detail all non-prior art invalidity grounds. These are not trivial tasks

   and, if Sling prevails in the IPR proceedings, these efforts will have been entirely unnecessary.

         Additionally, granting a stay will reduce the burden on the parties resulting from fact and

   expert discovery—a burden that falls disproportionately on Sling. Without a stay, the parties will

   be forced to move forward without knowing which, if any, of Uniloc’s asserted claims will survive

   IPR. Given the varying subject matter of the asserted claims and the different functionalities that

   Uniloc is accusing of infringement, such an approach would likely result in a substantial waste of

   the parties’ time and resources exploring issues that may ultimately be mooted by the IPRs. The

   more prudent approach is to stay this case pending decisions on Sling’s petitions and, in doing so,

   focus the issues for the parties and the Court before moving forward with discovery.

         In light of the potential cost savings and reduced burden to the parties and the Court, this

   factor heavily favors a stay.

         E.    A Stay Of This Action Would Not Be Premature

         Uniloc may argue that a stay is premature, because the USPTO may choose not to institute

   IPR proceedings based on Sling’s petitions. As explained above, however, even if the PTAB



                                                    14
Case 1:19-cv-00278-RBJ-MEH Document 65 Filed 08/13/19 USDC Colorado Page 15 of 17




   declines to institute trial on Sling’s petitions, the Court’s claim construction analysis will be

   informed by the PTAB decisions. Accordingly, there will be issue simplification even if the

   USPTO chooses not to institute. Moreover, in the unlikely event that the IPRs are not instituted,

   the stay will be relatively short and the action can continue with minimal delay.

         The more likely outcome, however, is that one or more IPR proceedings will be instituted.

   If the Court denies this motion, it will likely be faced with another motion to stay, at which point

   Uniloc would undoubtedly argue that the stay should be denied due to the significant resources

   expended by the parties and the Court in the months between this motion and the institution

   decisions. The Court would then have to balance that expenditure of resources against the benefits

   of staying the case at that time. There is also the risk that developments in the IPR proceeding will

   necessitate reconsideration of certain issues, such as the Court’s claim construction order. As such,

   “the risk of delay attending an unnecessary stay is minimal relative to the risk of unnecessary

   expenditure of resources should the stay be denied and an IPR subsequently commence.” See

   Wonderland Nursery, 2015 WL 1809309, at *3.

   VI.   CONCLUSION

         All the relevant factors weigh in favor of a stay. Accordingly, Sling respectfully requests

   that the Court grant its motion to stay this case. Sling also respectfully requests oral argument.

   Dated: August 13, 2019                        Respectfully submitted,
                                                 /s/ Kurt M. Pankratz
                                                 Kurt M. Pankratz
                                                 BAKER BOTTS L.L.P.
                                                 2001 Ross Avenue, Suite 900
                                                 Dallas, TX 75201
                                                 Telephone: (214) 953-6500
                                                 Fax: (214) 953-6503
                                                 Email: kurt.pankratz@bakerbotts.com
                                                 Attorneys for Defendant Sling TV L.L.C.


                                                    15
Case 1:19-cv-00278-RBJ-MEH Document 65 Filed 08/13/19 USDC Colorado Page 16 of 17




          CERTIFICATE OF CONFERENCE PURSUANT TO D.C.COLO.LCivR 7.1

          The undersigned certifies that on July 17, 2019 counsel for Sling conferred with counsel

   for Plaintiff via e-mail communication with respect to the subject matter of this motion. On July

   22, 2019, counsel for Sling conducted a teleconference discussion with counsel for the Plaintiff.

   During the teleconference, the parties discussed their respective positions with respect to this

   motion. Counsel for Plaintiff indicated that Plaintiff opposed Sling’s motion to stay pending

   decisions on petitions for inter partes review.



                                               /s/ Ali Dhanani
                                               Ali Dhanani




                                                     16
Case 1:19-cv-00278-RBJ-MEH Document 65 Filed 08/13/19 USDC Colorado Page 17 of 17




                                   CERTIFICATE OF SERVICE

          This is to certify that all counsel of record who are deemed to have consented to electronic

   service are being served with a copy of the foregoing document via the Court’s CM/EMF system

   on the 13th day of August, 2019. Any other counsel of record will be served via First Class Mail.

                                              /s/ Ali Dhanani
                                                Ali Dhanani




                                                  17
